DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on Mach 15, 2021 is acknowledged.

Drawings
The drawings were received on February 15, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al (US 2011/0053210 A1).

Injecting a blood sample and a first reagent into the reaction cell, wherein the first reagent lyses erythrocytes in the blood sample and reacts with leukocytes in the blood sample to obtain a first testing sample (See Para. 0091 for discussion of mixing portion of third measurement sample with hemolytic agent 100 to form a second measurement sample, wherein hemolytic agent hemolyzes red blood cells);
Transferring a part of the first testing sample from the reaction cell to the detection apparatus for leukocyte four-group classification detection (See para. 0091 for discussion of second measurement sample being transferred to a DC measurement portion 6 for measuring WBC in the sample; para. 0015 discloses how the second measurement sample can classify white blood cells in the sample into at least 5 groups of lymphocytes, basophils, monocytes, neutrophils, and eosinophils);
Injecting a second reagent into the reaction cell after transferring part of the first testing sample, wherein the second reagent reacts with leukocytes in a remained of the first test sample to obtain a second testing sample (See Para. 0092 for discussion of creation of a first measurement sample by adding a diluted hemolytic agent with the second measurement sample); and
Transferring the second testing sample to the detection apparatus for basophil classification detection (See Para. 0092 for discussion of transferring the first measurement sample with a sheath fluid to WBC classification measurement portion; See Para. 0097).

With respect to claim 3, Matsumoto discloses measuring the second testing sample for hemoglobin measurement (See Para. 0091 for discussion of how the second measurement sample is also measured to HGB measurement portion 7).
With respect to claim 4, Matsumoto discloses the method of claim 1, further comprising:
Acquiring a first detecting information after the leukocyte four-group classification detection is performed in the detection apparatus (measurement unit 2);
Acquiring a second detection information after the basophil classification detection is performed in the detection apparatus (measurement unit 2); and
Performing leukocyte five-group classification based on the first and the second detecting information (See Paras. 0094-0097 for discussion of how, at various steps white blood cells are classified into two groups of leukocytes to five groups of leukocytes).
	With respect to claim 5, Matsumoto discloses that the leukocyte four-group classification detection and the basophil classification detection are performed in an optical detection apparatus (See para. 0074 for discussion of the WBC classification measurement portion 5 being an optical flow cytometer; Para. 0079 discloses that the DC measurement portion 6 has a flow cell).
	With respect to claim 7, Matsumoto discloses counting leukocytes based on a signal acquired during the leukocyte four-group classification detection or a signal acquired during basophil classification detection (See Para. 0094 for discussion of how a white blood cell count is measured at step S26).
With respect to claim 9, Matsumoto discloses a blood analysis method for a blood cell analyzer (blood analyzer 1, See Para. 0060), the blood cell analyzer comprising a reaction cell (chamber 22, See 
Injecting a blood sample and a first reagent into the reaction cell, wherein the first reagent lyses erythrocytes in the blood sample and reacts with leukocytes in the blood sample to obtain a first testing sample (See Paras. 0090-0091 for discussion of preparing a third measurement sample by mixing a blood sample with a diluted solution and then mixing portion of third measurement sample with hemolytic agent 100 to form a second measurement sample, wherein hemolytic agent hemolyzes red blood cells);
Transferring a part of the first testing sample from the reaction cell to the detection apparatus for leukocyte five-group classification detection (See Para. 0090-0091 for discussion detecting the RBC/PLT measurement of the third measurement sample, and the, after preparation of the second measurement sample from the third measurement sample, transferring said second measurement sample being to a DC measurement portion 6 for measuring WBC in the sample; Para. 0015 discloses how the second measurement sample can classify white blood cells in the sample into at least 5 groups of lymphocytes, basophils, monocytes, neutrophils, and eosinophils);
Injecting a second reagent into the reaction cell after transferring part of the first testing sample, wherein the second reagent reacts with leukocytes in a remained of the first test sample to obtain a second testing sample (See Para. 0092 for discussion of creation of a first measurement sample by adding a diluted hemolytic agent with the second measurement sample); and
Measuring the second testing sample for hemoglobin measurement (See Para. 0091 for discussion of how the second measurement sample is also measured to HGB measurement portion 7).

	With respect to claim 11, Matsumoto discloses transferring a part of the second testing sample to the detection apparatus for leukocyte counting detection (See Para. 0092 for discussion of transferring the first measurement sample with a sheath fluid to WBC classification measurement portion; See Para. 0097).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2011/0053210 A1) in view of Chupp et al (USP 5,656,499).
Refer above for the disclosure of Matsumoto.
Matsumoto fails to disclose that basophil classification detection is performed by an impedance detection apparatus.
Chupp teaches a device for analyzing a whole blood sample (See abstract), the cell analysis system (60) may use an impedance transducer (174) to count red blood cells and platelets.  FIG. 17 illustrates a preferred embodiment of an impedance transducer that performs impedance-based cell counting and sizing, and makes use of hydrodynamic focusing.  The impedance cell counting is based on the detection of changes in electrical resistance produced by a particle as it passes through a small orifice (314).  Conduction is provided by an electrolyte fluid (such as buffered saline and the like) in two chambers (310, 312) of the impedance transducer.  A sample introduction nozzle (316) and hydrodynamic focusing direct cells to the orifice of the impedance transducer.  As each cell passes through the orifice, the electrical resistance of the path through the chambers and the orifice increases.  A current source (317) connected to two electrodes described below disposed in the chambers on either side of the orifice causes this increase in resistance to be manifested as an electrical voltage pulse.  The 
MCV (mean cell volume) and RDW (red cell distribution width) (See Col. 39, lines 20-46).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the impedance transducer of Chupp into the optical detection apparatus of Matsumoto for the purposes of providing a secondary means of obtaining and/or verifying parameters of the basophils in the sample, such as cell count, volume, and size.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2011/0053210 A1) in view of Narisada (US 2003/0032193 A1).
Refer above for the disclosure of Matsumoto.
Matsumoto fails to disclose that transferring the part of the first testing sample from the reaction cell to the detection apparatus via pipelines of the analyzer, and cleaning the pipelines and the detection apparatus through which the first testing sample has passed, before transferring the second testing sample for the basophil classification detection via the pipelines.
	Narisada teaches a particle analyzer comprising a reaction cell (reaction chamber 48, 51, 52, and 53, See Para. 0049 and Fig. 8), a detection apparatus (analysis section 35, See Para. 0036 and Fig. 1), and a cleaning pipeline (See fig. 2 reproduced below), wherein
A first end of the cleaning pipeline (see below) connects to the transfer pipeline and the testing sample outlet of the reaction cell (See Fig. 2 repr. above), and a second end of the cleaning pipeline connects to a waste collecting apparatus (drain chamber 45), and the cleaning pipeline has a second controllable valve (50) for controlling "on-off" of the cleaning pipeline, further wherein

		“FIG. 2 is a block diagram illustrating a fluid system of the blood analyzer shown in FIG. 1.  First, in a washing process, valves 41 and 50 are opened to feed a sheath liquid out of a sheath liquid chamber 42 under a positive pressure applied by a pressurizing device 43.  Then, the sheath liquid passes through the valve 41, a quantifying syringe 44 and a nozzle 6 to a drain chamber 45.  The sheath liquid also passes through the valve 50 and the sheath flow cell 1 to the drain chamber 45.  The valves 41 and 50 are closed after a predetermined period of time.  Thus, the quantifying syringe 44, the nozzle 6, the sheath flow cell 1 and paths connecting them are washed with the sheath liquid. 
		In a measurement process, valves 46 and 47 are opened to suck a blood-containing sample liquid under a negative pressure applied by a suction device 49 out of a reaction chamber 48 in which the sample liquid is reacted with a reagent.  When the path between the valve 46 and the nozzle 6 is filled with the sample liquid, the valves 46 and 47 are closed.  Then, the valve 50 is opened, thereby the sheath liquid is fed from the sheath liquid chamber 42 to the sheath flow cell 1 under the positive pressure applied by the pressurizing device 43 and drained into the drain chamber 45. 
		When the valve 41 is opened, the pressure applied by the pressurizing device 43 is transmitted to the tip of the nozzle 6 via the quantifying syringe 44.  Thereby, the pressure of the sheath liquid outside the nozzle and that of the sheath liquid inside the nozzle are balanced at the tip of the nozzle 6.  When a piston 44b of the quantifying syringe 44 is driven by a motor 44a in this state, the sample liquid existing between the valve 46 and the nozzle 6 is easily discharged from the nozzle 6 to the orifice 13 and narrowed by the sheath liquid to pass through the orifice 13.  The sample liquid is then drained into the drain chamber 45 together with the sheath liquid. 
		Then, the piston 44b of the quantifying syringe 44 is stopped to finish the measurement process. 


    PNG
    media_image1.png
    597
    601
    media_image1.png
    Greyscale

Fig. 2 (reproduced).
	It would have bene obvious to one of ordinary skill in the art at the time of filing to incorporate the cleaning pipelines and washing process of Narisada into the connection between the reaction cell and detection apparatus of Matsumoto to ensure sufficient rinsing of the system between mixing and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 25, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798